Case: 10-10093     Document: 00511138649          Page: 1    Date Filed: 06/10/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 10, 2010
                                     No. 10-10093
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ENRIQUE MARTINEZ ALONSO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:02-CR-201-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        In 2004, Enrique Martinez Alonso pleaded guilty to one count of
conspiracy to violate rights, in violation of 18 U.S.C. § 241, and was sentenced
to 38 months in prison. Six years later, Alonso asked the district court for an
extension of time to resubmit his appeal brief. The district court construed
Alonso’s request as a request for an out-of-time appeal and denied it pursuant
to F ED R. A PP. P. 4(b).      The district court also denied Alonso’s request for
appointed counsel.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10093    Document: 00511138649 Page: 2         Date Filed: 06/10/2010
                                 No. 10-10093

      Alonso did not file a notice of appeal from the instant conviction within 10
days after the entry of the criminal judgment. See F ED. R. A PP. P. 4(b)(1)(A)(i).
His appeal also was noticed beyond the 30-day time limit for extending the
appeal period under F ED. R. A PP. P. 4(b)(4). Thus, the district court did not err
in enforcing the time limitations set forth in F ED. R. A PP. P. 4(b), and this court
may not reverse its decision to do so. See United States v. Leijano-Cruz, 473 F.3d
571, 574 (5th Cir. 2006). His appeal is dismissed as untimely. Alonso's motion
for appointment of counsel is DENIED.
      APPEAL DISMISSED; MOTION DENIED.




                                         2